Citation Nr: 9919063	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  96-50 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's disability compensation benefits on behalf of the 
veteran's minor child.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1983 to 
February 1986.  

This matter came before the Board of Veterans' Appeals 
(Board) from a November 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that denied the appellant's claim for an 
apportionment of the veteran's disability compensation on 
behalf of the veteran's minor child.  A notice of 
disagreement was received in December 1995.  A statement of 
the case was issued in October 1996.  A substantive appeal 
was received from the appellant in November 1996.  In May 
1998, the Board remanded this case for further development.


FINDINGS OF FACT

1.  The veteran is in receipt of service connected 
compensation for varicose veins, left leg, evaluated as 50 
percent disabling.

2.  In August 1995, the appellant filed a claim for an 
apportionment of the veteran's disability compensation on 
behalf of the veteran's minor child, at which time the 
veteran and the minor child apparently did not reside 
together.

3.  The veteran's disability compensation benefits have 
included additional benefits for his minor child since 
November 1993.  

4.  The veteran is reasonably contributing to his minor 
child's support and expenses.

5.  The appellant has not demonstrated a financial hardship 
that would warrant a special apportionment.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's disability 
compensation benefits to the appellant on behalf of the 
veteran's minor child are not met. 38 C.F.R. §§ 3.450, 3.451 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran's service-connected 
disability (varicose veins, left leg) has had an evaluation 
of 50 percent since October 1993.  He had been in receipt of 
additional benefits for the minor child at issue from 
November 1993. 

In an August 1995 letter, the appellant requested an 
apportionment of the veteran's disability compensation 
benefits on behalf of their minor child.  In that statement, 
the appellant indicated that at that time she received child 
support from the veteran in the amount of $200 per month, 
that her expenses were $1,580, and that her additional income 
(other than child support) totaled $1,400.  

In a statement received from the appellant (VA Form 21-4138) 
in September 1995, she again noted receipt of $200 in child 
support and $1,400 income.  She listed her monthly expenses 
as $1,684.  

In October 1995, the RO received information to the effect 
that the veteran's minor child was covered for medical and 
dental insurance under the veteran's plan effective September 
1995.  Also received in October 1995 was a statement from the 
veteran to the effect that he was then making $9 an hour in 
employment compensation in addition to $566 per month in VA 
benefits.  He listed his monthly expenses as being close to 
$2,200 ($200 of which was child support) and essentially 
noted that his income and expenses were equal.  Attached to 
this statement were copies of three $50 child support 
payments made to the appellant in September 1995.  

In a December 1995 letter, the appellant indicated that the 
veteran was then providing for the veteran's health 
(including dental) insurance, but that this insurance did not 
cover a pre-existing condition that the child was apparently 
suffering from.  

In an April 1996 letter from the appellant, she indicates 
that the veteran could no longer pay for the minor child's 
health insurance as he was no longer employed, and that as 
such, she was paying for the child's insurance.  She also 
provided some documentation to the effect that she was paying 
for the insurance of one of her dependents.  

In an August 1996 letter, the appellant again stated that the 
veteran was not paying for the minor child's health insurance 
and that he was ignoring an (Virginia court) order to pay 
child support.  Attached to this letter was a copy of a July 
1996 civil support order ordering the veteran to pay $60 per 
week to the appellant beginning on July 5, 1996.  This order 
also notes that the appellant was to provide health care 
coverage for the minor child.  

In May 1998, the Board remanded this matter to the RO because 
it appeared that the parties financial situation had changed 
(it appeared that the veteran was unemployed, and that both 
parties may have been receiving financial assistance from 
other sources; specifically the appellant had related that 
she had recently remarried, and it was noted in a July 1996 
VA examination report that the veteran was living with his 
girlfriend).  Further, the Board noted that there was a 
dispute regarding the veteran's payment of court ordered 
child support to the appellant (i.e. while the veteran had 
stated that he had made these payments, the appellant 
contended that he had not made them since early April 1996).  
The Board therefore requested that the RO send blank 
Financial Status Reports (FSRs) to each party and request 
that they fill them out and provide any documentation showing 
that the veteran has/has not been making child support 
payments to the appellant. 

In August 1998, the RO sent request letters to both parties 
in compliance with the Board remand.  The veteran replied a 
few days later, and listed his total monthly income as 
$3,274, his expenses as $2,568, which included $240 in child 
support.  In September 1998, he submitted copies of child 
support payments (checks) made to and endorsed by the 
appellant from April 1997 to July 1998.  The Board notes that 
this documentation shows that in 10 out of 16 of those 
months, the veteran made 4 weekly payments of $60.  In 
September 1998 he also submitted documentation showing that 
he had family insurance coverage through his employer.  

To date, the appellant has not replied to the August 1998 
letter from the RO.  

The appellant claims that she is entitled to an apportionment 
of the veteran's disability compensation on behalf of his 
minor child.  In this regard, the Board notes that under VA 
regulations, all or any part of a veteran's benefits may be 
apportioned if the veteran's spouse and/or children are not 
residing with the veteran and the veteran is not discharging 
his or her responsibility for the spouse or children's 
support.  38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. 
§ 3.450(a)(1)(ii) (1998).  In addition, where hardship is 
shown to exist, compensation may be specially apportioned 
between the veteran and his or her dependents on the basis of 
the facts in the individual case as long as it does not cause 
undue hardship to the other persons interest. 38 C.F.R. 
§ 3.451 (1998).  Factors to be considered include the amount 
of VA benefits payable, other resources and income of the 
parties in interest, and any special needs of the respective 
parties. Id.  Special apportionment is apparently meant to 
provide for claimants in situations in which the veteran is 
reasonably discharging his responsibility for the support of 
his children, but special circumstances exist which warrant 
giving the dependents additional support.

After considering all of the evidence of record in light of 
these regulations, the Board finds that an apportionment of 
the veteran's VA benefits to the appellant on behalf of the 
veteran's child is not warranted.  An apportionment under 
38 C.F.R. § 3.450 (1998) is not warranted because the veteran 
reasonably discharges his responsibility for the support of 
his child.  The record reflects that the veteran makes court 
ordered payments to the appellant of $60 per week (i.e. child 
support payments), and pays for the child's health insurance, 
but does not demonstrate that the veteran was not discharging 
his responsibility for the child's support (the Board notes 
that it is not fully proven that all weekly payments had been 
made since April 1997, as noted above, but it could be that 
copies of additional checks were not available to the 
veteran; regardless, the appellant has not provided any 
evidence to show that payments were not made.) 

Clearly, the amount spent by the veteran each month to 
support his minor child is greater than the additional 
compensation benefits which he receives for his child (about 
$35-40 per week during the relevant time period).  The Board 
also finds that an apportionment is not warranted under 
38 C.F.R. § 3.451 (1998) because the appellant has not 
demonstrated that hardship exists on behalf of the child.  In 
this regard, the Board notes that the income and expense 
information received from the appellant in August and 
September 1995 reflects that her monthly income exceeded her 
monthly expenses by $20 or was less than her expenses by 
about $84, respectively.  Her monthly household income then 
included $200 in support payments from the veteran, but now 
includes $240 in support payments, and it is reasonable to 
assume that she receives support from her current husband 
(although, again, the appellant failed to respond to the RO's 
request for updated financial information).  Therefore, the 
Board finds that the appellant has sufficient income to meet 
her monthly expenses. 

In the judgment of the Board, hardship contemplates an 
inability to pay for essentials such as food, clothing, 
shelter or medical expenses.  Such deprivations are not shown 
in this case with regard to any of the parties (particularly, 
by the veteran's child).  For the foregoing reasons, the 
Board concludes that the criteria for an apportionment of the 
veteran's VA benefits to the appellant on behalf of his 
child, are not met.  Accordingly, the appeal must be denied.


ORDER

The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

